Motion granted to appeal on one certified copy of the judgment roll filed pursuant to section 485 of the Code of Criminal Procedure and the copy of the stenographic minutes of the entire proceedings of the trial certified by the stenographer and filed pursuant to section 456 of the Code of Criminal Procedure, and five typewritten copies of a brief, and Gordon R. Gross, Esq., of Buffalo, assigned as attorney to conduct appeal; time for argument of appeal enlarged to include September 1959 Term of court.